WR-85,014-05
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
                                                                      Transmitted 5/12/2016 5:03:04 PM
                                                                        Accepted 5/13/2016 8:12:05 AM
                             CAUSE NO. W380-81221-01-HC                                 ABEL ACOSTA
                                                                                                CLERK

       EX PARTE                            §       IN THE 380TH DISTRICT
                                                                       RECEIVED
                                           §                      COURT OF CRIMINAL APPEALS
                                                                         5/13/2016
                                           §       COURT OF         ABEL ACOSTA, CLERK
                                           §
BRANDON KEITH SKILLMAN                     §      COLLIN COUNTY, TEXAS

                   AFFIDAVIT AND CURRICULUM VITAE
                      OF DR. GILDA KESSNER, PSY.D

       Now comes BRANDON KEITH SKILLMAN, hereinafter called

“Applicant”, in the above styled and numbered cause, and files the attached

Affidavit and Curriculum Vitae of Dr. Gilda Kessner, Psy.D.


                                           Respectfully submitted,


                                           /s/Scott Brown
                                           SCOTT BROWN
                                           State Bar Number: 03127100
                                           One Museum Place
                                           3100 West 7th Street, Suite 420
                                           Fort Worth, Texas 76107
                                           Phone: (817) 336-5600
                                           Fax: (817) 336-5610
                                           Attorney for Applicant




                                                                                   1
Affidavit and CV of Dr. Gilda Kessner, Psy.D. -- Skillman
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the attached affidavit and

curriculum vitae has been delivered via email and first class United States Mail to

Amy Murphy, Assistant District Attorney, Collin County District Attorney’s

Office, 2100 Bloomdale, Suite 100, McKinney, Texas, 75071, on this 9th day of

May, 2016.



                                           /sScott Brown
                                           SCOTT BROWN




                                                                                 2
Affidavit and CV of Dr. Gilda Kessner, Psy.D. -- Skillman